Reversing.
The propriety of the court sustaining appellee's special demurrer to its jurisdiction is the only question presented by this appeal. The jurisdictional facts in this case are identical with those considered by this court in Pirtle's Admx. v. Hargis Bank  Trust Co., 241 Ky. 455, 44 S.W.2d 541, which were determined adversely to the appellees here. The interested reader is referred to the opinion in that case for a review and statement of the facts. It is unnecessary to restate them in this opinion.
The judgment on the authority of Pirtle's Admx. v. Hargis, Etc., supra, and Ocean Accident  Guarantee Corp'n v. Milford Bank et al., 236 Ky. 457, 33 S.W.2d 312, is reversed, with directions to overrule the special demurrer, and for proceedings consistent herewith. *Page 753